Citation Nr: 1403503	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-46 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which confirmed a previous denial of the Veteran's claim of service connection for bilateral hearing loss. 

The Veteran appeared before the undersigned Veterans Law Judge via videoconference hearing in April 2012; a transcript of the hearing has been associated with the record.

The case was remanded in February 2013 for additional development; it is again before the Board for further appellate review.


REMAND

The Veteran has contended that he has hearing loss that is related to noise exposure during service.  In its previous remand, the Board noted that it had been established by the record that the Veteran had noise exposure in service, and that he had testified that he noticed a hearing loss shortly after his return from active duty when assisting with funeral arrangements for his brother, who was killed while in Vietnam in 1966.  The Board determined that, as a previous examination report did not provide an explanation for the opinion provided, it was necessary to provide the Veteran with another VA examination to ascertain whether he had any hearing loss related to service.  

The examination was provided to the Veteran in April 2013; however, because the examiner did not provide a nexus opinion, an addendum was provided in June 2013.  In the addendum, the examiner opined that it was less likely as not that the Veteran's hearing loss was a result of noise exposure during service.  The examiner did not provide an explanation for his opinion, but listed the results of the Veteran's in-service audiograms.  In fact, this opinion is identical to the opinion provided in the January 2010 opinion that was found lacking.  The lack of rationale in that opinion was part of the basis for the Board's February 2013 remand.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

In addition to failing to provide an explanation for the opinion, the examiner did not address the fact it had been established that the Veteran had noise exposure in service, that the Veteran had noticed hearing loss within the first year after his discharge while assisting his family in funeral preparations for his brother, or that he was seen shortly after service for hearing loss.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this case must be remanded again in order for an examiner to provide an explanation for his opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the examiner who provided the April 2013 audiological examination, or another licensed audiologist, if that examiner is unavailable, in order to obtain a nexus opinion with regard to the Veteran's hearing loss.
 
The claims folder, including this remand, must be sent to the examiner for review.  The examiner should review the audiological results of record, opine as to whether it is at least as likely as not (50 percent probability or more) that any impaired hearing was caused by or is etiologically related to any incident of active duty, to include the Veteran's in-service noise exposure.  The examiner must provide a detailed explanation for each opinion, especially an explanation for why hearing loss is not traceable to military service, if the examiner concludes as much.  

The examiner must address the fact it has been established that the Veteran had noise exposure in service and the Veteran's statements that he noticed a hearing loss within the first year after his discharge while assisting his family in funeral preparations after his brother was killed in Vietnam, and that he was seen shortly after service for hearing loss.  The medical reasons for accepting or rejecting the Veteran's statements regarding continued problems with hearing loss since service must be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. The Veteran should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

